Per Curiam.

One of the fundamental tenents of the professional responsibility of a lawyer is that he or she “ * * * should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the pro*142fession can be maintained only if the conduct of the individual attorney is above reproach. * * * ” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
As respondent himself has admitted, his actions demonstrate that he was guilty of misconduct in his handling of the estate and that the emotional and financial problems which he encountered are not justification for his conduct.
After a careful examination and review of the entire record in this cause, this court concurs with the findings and conclusions of the board that respondent violated the foregoing Disciplinary Rules.
Accordingly, it is the judgment of this court that respondent be suspended from the practice of law in this state for a period of one year, and it is so ordered.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.